Citation Nr: 1418063	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  06-23 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for left hip bursitis (a left hip disability) (claimed as degenerative joint disease).

(The issues of whether an overpayment of benefits was validly created in the amount of $4,830.00 due to the removal of the Veteran's son as a dependent, effective February 8, 2008, and entitlement to waiver of recovery of an overpayment in the amount of $4,830.00 are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1978 to April 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran submitted a July 2006 substantive appeal, VA Form 9, pursuant to a May 2006 statement of the case, which addressed the issue of service connection for left hip bursitis.  In the substantive appeal, the appellant indicated his request to have a Board hearing at a local VA office; however, in a handwritten notation on the July 2006 VA Form 9, the Veteran clarified his request for a Videoconference hearing.  A Board Videoconference hearing has not been scheduled.  As such, the Board finds that a Board Videoconference hearing must be scheduled to address the appeal of service connection for left hip bursitis, and the Veteran notified of the time and place of the hearing.  Because Board Videoconference hearings are scheduled by the RO, the Board is remanding the appeal for that purpose.  
See 38 C.F.R. § 20.704(a) (2013).  Under applicable regulation, a hearing on appeal will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2013).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board Videoconference hearing to be held at the RO before a Veterans Law Judge of the Board in Washington, D.C. to address the issue of service connection for left hip bursitis.  Send notice of the scheduled hearing to the Veteran and his representative, a copy of which should be associated with the claims file.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



